Case: 14-31296      Document: 00513332073         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                FILED
                                                                            January 6, 2016
                                    No. 14-31296
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORLE MORALES-RUIZ, also known as Stevenson Delannoy-Sosa, also known
as Ruben Cereda,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-83-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Orle Morales-Ruiz was convicted of falsely claiming United States
citizenship to obtain employment and one count of aggravated theft. He was
sentenced to an above-guidelines sentence of 24 months for the false claim of
citizenship offense and a consecutive 24-month sentence for the aggravated




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31296    Document: 00513332073      Page: 2   Date Filed: 01/06/2016


                                 No. 14-31296

theft offense. He was also sentenced to a total term of three years of supervised
release and ordered to pay a within-guidelines fine of $2,500.
      On appeal, Morales-Ruiz challenges the substantive reasonableness of
his fine and his 24-month sentence for the false claim of citizenship offense.
Because he raises these arguments for the first time on appeal, our review is
for plain error. See Puckett v. United States, 556 U.S. 129, 135 (2009); United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      Morales-Ruiz’s arguments challenging the fine were rejected in United
States v. Pacheco–Alvarado, 782 F.3d 213, 217-22 (5th Cir. 2015). Nothing in
the record or in Morales-Ruiz’s arguments compels a different conclusion here.
      As to the substantive reasonableness of the above-guidelines 24-month
sentence, the record demonstrates that the district court made an
individualized assessment of the facts and determined that a sentence within
the advisory guidelines range was insufficient to achieve the sentencing goals
set forth in 18 U.S.C. § 3553(a). The district court adopted the presentence
report, which detailed Morales-Ruiz’s personal history, and it acknowledged
the recommended guidelines range of two to eight months. The district court
was particularly concerned, however, with Morales-Ruiz’s criminal history and
the danger his criminal conduct had posed to the public in the past and could
pose to the public in the future. Morales-Ruiz’s mere disagreement with the
court’s assessment of the § 3553(a) factors does not establish that the sentence
was an abuse of discretion or unreasonable, much less that it was plainly
erroneous. See Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                        2